Appellant has filed a motion for rehearing again urging that error was committed upon the trial as shown by the several bills of exception. This motion was supported by oral argument. We have again examined the record carefully, both bills of exception and statement of facts. The questions presented by the bills appear to have been correctly decided originally. To reach any other conclusion on the facts than as reflected by the verdict would require us to substitute our own judgment for that of the jury. This is beyond our province. The verdict seems amply supported by the facts.
The motion for rehearing is overruled.
Overruled.